United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.P., Appellant
and
U.S. POSTAL SERVICE, SOUTHEASTERN
PROCESSING & DISTRIBUTION CENTER,
Southeastern, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1931
Issued: April 4, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 25, 2011 appellant, through her attorney, filed a timely appeal from a June 6,
2011 merit decision of the Office of Workers’ Compensation Programs (OWCP) which denied
her recurrence claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
recurrence of her medical condition commencing June 14, 2009 causally related to her
employment injuries.
On appeal, counsel contends that the medical opinion of an attending physician is
sufficient to establish that appellant’s need for right shoulder surgery is causally related to her
accepted injuries.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on June 7, 2008 appellant, then a 57-year-old mail handler,
sustained a sprain, impingement syndrome and rotator cuff tendinosis of the right shoulder as a
result of pulling equipment at work. She accepted a modified nixie position effective June 9,
2008 and continued to receive medical treatment.
On June 16, 2009 appellant filed a claim for a recurrence of a medical condition on
June 14, 2009.
In a report dated June 22, 2009, Dr. Brett R. Horwitz, an attending Board-certified
orthopedic surgeon, obtained a history that several days prior appellant was cutting bundles of
mail when she experienced increasing discomfort in her right shoulder. Appellant was evaluated
in a hospital emergency room. Dr. Horwitz advised that appellant had persistent and chronic
impingement syndrome of the right shoulder and was a candidate for arthroscopic subacromial
decompression.
Hospital emergency room records dated June 16, 2009 listed a history that appellant
sustained a right shoulder injury two days prior. Appellant experienced moderate pain. She was
found to have right shoulder impingement syndrome.
By letter dated July 21, 2009, OWCP advised appellant that the evidence submitted was
insufficient to establish her recurrence claim. It requested additional factual and medical
evidence.
A June 16, 2009 report from Dr. David H. Forsted, a Board-certified radiologist, stated
that an x-ray showed no acute abnormality in the right shoulder.
In reports dated April 10, 2008 through October 29, 2009 and an April 16, 2009 work
capacity evaluation form, Dr. Horwitz listed findings on physical examination. He diagnosed
conditions including impingement syndrome of the left shoulder; persistent and chronic
impingement syndrome of the right shoulder, secondary to overuse and repetitive stressful work
activities and resistant to conservative management; acute exacerbation of right shoulder
tendinitis; resolving right rotator cuff tendinitis; recurrent left rotator cuff tendinitis and
exacerbation of repetitive stress disorder of both shoulders with adhesive capsulitis of the right
shoulder.
Dr. Horwitz addressed appellant’s medical treatment plan which included
occupational and physical therapy. He advised that she could continue to perform modified
work with restrictions.
A June 23, 2008 report of Dr. Melvin L. Turner, a Board-certified radiologist, stated that
a magnetic resonance imaging (MRI) scan of the right shoulder demonstrated mild distal
infraspinatus tendinopathy and minimal supraspinatus tendinopathy at a described myotendinous
junction and mild to moderate acromioclavicular (AC) joint osteoarthritis. In a May 11, 2009
report, Dr. Turner advised that an MRI scan of the right shoulder demonstrated focal thickening
of the anterior aspect of the supraspinatus tendon which could represent calcific tendinitis of the
supraspinatus. There was moderate tendinopathy of the supraspinatus and infraspinatus without
a full thickness rotator cuff tear and moderate osteoarthritis of the right AC joint.

2

In a report dated July 11, 2003, Dr. Evan S. Kovalsky, a Board-certified orthopedic
surgeon, advised that appellant had left shoulder pain with early osteoarthritis in the left AC joint
and tendinitis and impingement.
Appellant submitted reports from physical therapists who addressed the treatment of her
right shoulder pain and impingement.
A September 16, 2003 report of Dr. Lisa Klein, a Board-certified radiologist, stated that
an MRI scan of the left shoulder demonstrated mild tendinopathy of the supraspinatus tendon,
but no evidence of a rotator cuff tear. There was moderately severe degenerative change of the
left AC joint with some edema surrounding the AC joint and mildly down-sloping acromion. An
MRI scan of the left knee revealed multiloculated high signal intensity posterior to the medial
aspect of the knee joint which probably represented a multiloculated complex Bakers’ cyst. An
MRI scan of the left shoulder demonstrated pain with mild tendinosis and AC joint osteoarthritis.
In a November 9, 2009 decision, OWCP denied appellant’s claim, finding that the
medical evidence was insufficient to establish that she sustained a recurrence of her medical
condition commencing June 14, 2009 causally related to the June 7, 2008 employment injuries.
It found that the medical evidence supported a new exposure to employment factors on
June 14, 2009. OWCP advised appellant to file a new traumatic injury claim.
By letter dated November 11, 2009, appellant, through her attorney, requested an oral
hearing. In a March 5, 2010 statement, appellant described the alleged June 14, 2009 recurrence
of her medical condition. She was cutting bundles of magazines and trying to fill up a machine
with two coworkers when her right shoulder began to hurt. Appellant later advised her
supervisor that she needed to go to a hospital for medical treatment. She stated that her limitedduty position required her to prep mail for five hours a day and sweep mail for one hour.
In a prescription with an illegible date, Dr. Horwitz ordered a transcutaneous electrical
nerve stimulation (TENS) unit. In reports dated September 16, 2009 through January 4, 2010, he
reiterated the diagnosis of persistent impingement syndrome of the right shoulder and found that
appellant could perform modified-duty work with restrictions. In reports dated March 3 and
April 14, 2010, Dr. Horwitz addressed the treatment of appellant’s right shoulder impingement
syndrome arthroscopic subacromial decompression.
In a May 10, 2010 decision, an OWCP hearing representative affirmed the November 9,
2009 decision, finding that the medical evidence submitted was insufficient to establish that
appellant sustained a recurrence of her medical condition. It noted that she sought medical
treatment for increased symptoms related to a new traumatic incident on June 14, 2009.
On October 7, 2010 appellant, through her attorney, requested reconsideration.
In reports dated March 3 through September 30, 2010, Dr. Horwitz reiterated that
appellant could perform modified-duty work with restrictions. He diagnosed chronic right
shoulder impingement syndrome and recommended physical therapy and surgery. In a May 29,
2010 prescription, he ordered a heating pad.

3

In a decision dated January 10, 2011, OWCP denied modification of the May 10, 2010
decision. The medical evidence submitted was found to be insufficient to establish that appellant
sustained a recurrence of her medical condition commencing June 14, 2009 causally related to
her accepted injuries.
By letter dated March 14 2011, appellant, through her attorney, requested
reconsideration.
In reports dated January 6 through April 20, 2011, Dr. Horwitz reiterated the diagnosis of
persistent impingement syndrome with subacromial bursitis and rotator cuff tendinitis of the
right shoulder secondary to a work-related injury that required surgery.
In a June 6, 2011 decision, OWCP denied modification of the January 10, 2011 decision.
LEGAL PRECEDENT
A recurrence of a medical condition is defined as a documented need for further medical
treatment after release from treatment for the accepted condition or injury.2 Continuous
treatment for the original condition or injury is not considered a recurrence of a medical
condition nor is an examination without treatment.3 As distinguished from a recurrence of
disability, a recurrence of a medical condition does not involve an accompanying work
stoppage.4 It is the employee’s burden to establish that the claimed recurrence is causally related
to the original injury.5 Causal relationship is a medical issue that can generally be resolved only
by rationalized medical opinion evidence.6
ANALYSIS
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a recurrence of a medical condition on June 14, 2009. OWCP accepted that on June 7,
2008 she sustained a sprain, impingement syndrome and rotator cuff tendinosis of the right
shoulder while in the performance of duty. Following these injuries, appellant worked in
modified nixie position. On June 16, 2009 she filed a recurrence claim, contending that her
accepted right shoulder conditions had worsened such that she required arthroscopic surgery
causally related to the accepted conditions. Appellant failed, however, to submit sufficient
rationalized medical opinion evidence to establish that she required further medical treatment
due to her accepted condition.

2

20 C.F.R. § 10.5(y).

3

Id.

4

Id. at § 10.5(x).

5

Id. at § 10.104. See also Mary A. Ceglia, 55 ECAB 626, 629 (2004).

6

See Jennifer Atkerson, 55 ECAB 317 (2004).

4

The reports of Dr. Horwitz, an attending physician, found that appellant had several right
shoulder conditions, including persistent impingement syndrome with subacromial bursitis and
rotator cuff tendinitis of the right shoulder were secondary to the work-related injury and to
overuse and repetitive stressful work activities and necessitated arthroscopic surgery. His initial
report of June 22, 2009 noted that appellant experienced discomfort in her right shoulder several
days prior while cutting bundles of mail, thereby requiring her to undergo treatment in an
emergency room. This history clearly identified new trauma as the basis for appellant’s seeking
medical care. To this extent she was advised by OWCP to file a new traumatic injury claim.
Dr. Horwitz did not adequately explain the nature of the relationship between appellant’s current
conditions and proposed surgery and the accepted right shoulder conditions resulting from the
June 7, 2008 employment injury. The Board has held that a medical opinion not fortified by
rationale is of diminished probative value.7 Dr. Horwitz prescribed a TENS unit and heating
pad. This evidence did not contain any opinion addressing the cause of appellant’s conditions.
Medical evidence which does not offer any opinion regarding the cause of an employee’s
condition is of limited probative value.8
The June 16, 2009 hospital emergency room records also fail to provide any opinion as to
the cause of appellant’s chronic right shoulder conditions and proposed surgery. It was noted
that she injured her right shoulder at work and found that she had right shoulder impingement
syndrome, but did not provide an opinion addressing how the accepted 2008 injury had
deteriorated to the extent that additional care was necessary or the need for surgery in 2010. The
Board finds that the hospital records are insufficient to establish appellant’s claim.
Similarly, Dr. Forsted’s June 16, 2009 x-ray report did not provide an opinion addressing
whether appellant had a right shoulder condition that required surgery causally related to the
June 7, 2008 injuries. He stated that the x-ray showed no acute abnormality in the right shoulder.
The Board finds, therefore, that Dr. Forsted’s report does not support appellant’s claim.
The reports of Dr. Turner, Dr. Kovalsky and Dr. Klein are similarly insufficient to
establish appellant’s claim. The 2003 reports of Dr. Klein and Dr. Kovalsky predate the period
of recurrence by six years and are not relevant to that issue. The diagnostic reports of Dr. Turner
from 2008 and 2009 also predate the June 14, 2009 incident implicated by appellant in this
claim.
The reports from appellant’s physical therapists are of no probative medical value
because a physical therapist is not a physician as defined under FECA.9
On appeal, counsel contended that the medical opinion of Dr. Horowitz was sufficient to
establish that the proposed right shoulder surgery was due to the accepted injuries. For the
reasons stated, the Board finds that Dr. Horwitz’s reports are not sufficiently rationalized to
establish appellant’s claim.
7

Cecilia M. Corley, 56 ECAB 662 (2005).

8

Michael E. Smith, 50 ECAB 313 (1999).

9

See 5 U.S.C. § 8101(2); A.C., Docket No. 08-1453 (issued November 18, 2008).

5

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a recurrence of a medical condition commencing June 16, 2009 causally related to her
accepted injuries.
ORDER
IT IS HEREBY ORDERED THAT the June 6, 2011 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 4, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

